                         UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION

 NORMAN B. NEWMAN, as Liquidating
 Trustee of the World Marketing Trust,
                                                   No. 17 C 6978
              Plaintiff,
                                                   Judge Thomas M. Durkin
        v.

 CRANE, HEYMAN, SIMON, WELCH,
 & CLAR,

              Defendant.


                           MEMORANDUM OPINION AND ORDER

        In September 2015, World Marketing Chicago, LLC, World Marketing Atlanta,

LLC, and World Marketing Dallas, LLC (collectively “World Marketing”) shut down

their facilities, terminated most of their employees, and filed for bankruptcy. A class

of World Marketing’s former employees subsequently sued World Marketing under

the Worker Adjustment and Retraining Notification Act (“WARN Act”), which

requires 60 days’ advance notice before an employer with 100 or more employees

orders a plant closing or mass layoff. See 29 U.S.C. §§ 2101-2102.

        Norman B. Newman, liquidating trustee of the World Marketing Liquidating

Trust (“Trustee”), sued law firm Crane, Heyman, Simon, Welch & Clar (“Crane

Heyman”) for failing to advise World Marketing of its obligations under the WARN

Act. The Trustee moved for partial summary judgment on Crane Heyman’s second,

third, and fourth affirmative defenses. That motion is granted in part and denied

part.


                                          1
                                  Legal Standard

      Summary judgment is appropriate “if the movant shows that there is no

genuine dispute as to any material fact and the movant is entitled to judgment as a

matter of law.” Fed. R. Civ. P. 56(a); see also Celotex Corp. v. Catrett, 477 U.S. 317,

322-23 (1986). The Court considers the entire evidentiary record and must view all of

the evidence and draw all reasonable inferences from that evidence in the light most

favorable to the nonmovant. Horton v. Pobjecky, 883 F.3d 941, 948 (7th Cir. 2018). To

defeat summary judgment, a nonmovant must produce more than a “mere scintilla of

evidence” and come forward with “specific facts showing that there is a genuine issue

for trial.” Johnson v. Advocate Health and Hosps. Corp., 892 F.3d 887, 894, 896 (7th

Cir. 2018). Ultimately, summary judgment is warranted only if a reasonable jury

could not return a verdict for the nonmovant. Anderson v. Liberty Lobby, Inc., 477

U.S. 242, 248 (1986).

                                    Background

      In 2014, World Marketing Holdings, LLC entered into a credit agreement with

its primary lender, Associated Bank. R. 123 ¶ 1. In July 2015, Associated Bank sent

World Marketing a notice of default based on several violations of the credit

agreement. Id. ¶ 2. On September 10, 2015, Associated Bank swept World

Marketing’s bank accounts, leaving the company without funds. Id. ¶ 3.

      Five days later, World Marketing contacted Crane Heyman attorney Jeffrey

Dan about possible representation should the company need to pursue bankruptcy.

Id. ¶ 4. In Crane Heyman’s initial discussions with World Marketing, Crane Heyman



                                          2
brought up the possible need to send a WARN Act notice should the company close

its operations. Id. ¶ 13. World Marketing President and Chief Operating Officer

James Tyrone Jeffcoat told Crane Heyman that World Marketing had been advised

that the WARN Act did not apply and that the company had already determined that

it did not need to send a WARN notice. Id.

      Over the next several days, World Marketing continued to try to secure

funding. R. 110 ¶ 5. The company also executed a forbearance agreement and

continued to work with Associated Bank to arrange refinancing. R. 123 ¶ 3. The

company’s efforts fell short, and on Friday, September 25, World Marketing began

identifying the employees it would terminate once it filed for bankruptcy. R. 110 ¶ 8.

The same day, Mr. Dan asked World Marketing to pay Crane Heyman’s retainer, sign

Crane Heyman’s engagement letters, and sign resolutions authorizing Crane

Heyman’s retention and filing of the bankruptcy petitions. Id. ¶ 7.

      On the morning of Monday, September 28, Mr. Jeffcoat emailed Mr. Dan the

revised “skeleton crew” of employees that would remain employed after the World

Marketing entities filed for bankruptcy, as well as a proposed communication plan

explaining   that   World    Marketing       intended   to   announce    the   layoffs

contemporaneously with the filing of the bankruptcy petitions. Id. ¶ 13. World

Marketing also signed Crane Heyman’s engagement letters and took official board

action to authorize Crane Heyman’s retention and to authorize the bankruptcy

filings. Id. That afternoon around 3:00 p.m., Crane Heyman filed chapter 11

bankruptcy petitions on behalf of World Marketing’s Chicago, Dallas, and Atlanta



                                          3
subsidiaries in the United States Bankruptcy Court for the Northern District of

Illinois. Id. ¶ 8; R. 94-2 at 98-103. Shortly thereafter, Mr. Jeffcoat sent an email to

every World Marketing employee with a World Marketing email account announcing

that the company had filed for bankruptcy, was “shutting down operations,” and

would only retain a “small number” of employees. R. 123 ¶ 9; R. 110 ¶ 15. Mr.

Jeffcoat’s email further informed the employees that there was “still a possibility that

the assets or a portion of the assets of World Marketing may be acquired by a new

owners [sic] who need a workforce,” and asked employees who were interested in

continuing to work under new ownership to communicate their interest. R. 94-2 at

104 (emphasis in original). Mr. Jeffcoat also attached an “FAQ” sheet to his email

with additional information about salary and benefits. R. 110 ¶ 15. For employees

without a company email address, designated leaders presented the information

contained in Mr. Jeffcoat’s email and handed out paper copies of the FAQ sheet. Id.

¶ 16. Mr. Dan provided input on the message before it was sent to employees. See R.

94-2 at 56-61.

      After the bankruptcy actions commenced, the bankruptcy court approved

Crane Heyman’s retention as World Marketing’s counsel. R. 123 ¶ 11. On September

29, the World Marketing entities submitted motions seeking authority to use cash

collateral in which they represented that they were reorganizing, not liquidating. See

In re World Marketing Chicago, LLC, 564 B.R. 587, 602 (Bankr. N.D. Ill. 2017) (“each

Debtor asserted that the cash collateral was necessary ‘to continue to operate its

business and manage its financial affairs, and effectuate an effective plan of



                                           4
reorganization[.]”) (alteration and emphasis in original) (quoting World Marketing’s

cash collateral motions). The next day, Mr. Dan emailed Mr. Jeffcoat and others

regarding the potential for a going concern sale. R. 110 ¶ 22. World Marketing

ultimately received at least one offer to purchase the assets of one or more of the

World Marketing entities on a going-concern basis. Id. ¶ 24. On October 7, each World

Marketing debtor filed motions for authorization to pay prepetition payroll. In re

World Marketing Chicago, LLC, 564 B.R. at 602. In their motions, World Marketing

stated that failure to pay its payroll in a timely fashion would ‘jeopardize its ability

to reorganize.” Id. (emphasis in original) (quoting World Marketing’s payroll motions).

The company also submitted sworn affidavits stating that if authority was not

granted, the debtors would be forced to “cease business operations” and “have no

alternative other than liquidation.” Id. Based on these representations, the court

authorized payment of the payroll. Id. at 602-03.

      On October 21, 2015, a putative class of former World Marketing employees

(the “WARN class”) sued World Marketing under the WARN Act for failure to serve

a timely WARN notice. R. 110 ¶ 26. In a November 23, 2015 letter to its former

employees, World Marketing explained that it was operating with a limited staff

during bankruptcy while it marketed its assets for sale, either as a going concern or

in liquidation. R. 94-2 at 174. The letter concluded by referencing the WARN Act and

stating that “World Marketing could not give 60 days’ advance notice of the

termination of most operations and consequent bankruptcy filings due to business

circumstances that were not reasonably foreseeable at the time that notice would



                                           5
have been required.” Id. In particular, “[t]he actions taken by World Marketing’s

lender and the cessation of negotiations with an investor were sudden, dramatic and

unexpected events that were outside of World Marketing’s control.” Id.

      In early 2016, pursuant to an agreement with the WARN class, the WARN

plaintiffs voluntarily dismissed their lawsuit and refiled their claim in the

bankruptcy case. R. 110 ¶ 30; R. 123 ¶ 12. In July 2016, the Trustee was appointed

to manage the liquidating trust assets and obligations, including defending against

the WARN claim. R. 110 ¶ 32. The Trustee then retained Sugar, Felsenthal, Grais &

Helsinger as its counsel.1 Id. ¶ 33. The WARN class filed an application seeking

payment of WARN Act damages, which the Trustee opposed by arguing that World

Marketing qualified for the Act’s liquidating fiduciary exception. Id. ¶¶ 34-35. The

Trustee did not raise any other defenses. R. 123 ¶ 26. In February 2017, the

bankruptcy court granted the WARN class’s claim and the Trustee appealed. R.110

¶¶ 37-38. The Trustee and the WARN class settled while the matter remained on

appeal, and the bankruptcy court approved the settlement in February 2018. Id. ¶¶

39, 41.

      The Trustee filed this lawsuit alleging that Crane Heyman committed

malpractice by failing to advise World Marketing to timely issue a WARN notice. R.

123 ¶ 29. The Trustee moved for partial summary judgment on Crane Heyman’s




1 Sugar Felsenthal was serving as counsel for the unsecured creditors’ committee in
the bankruptcy case and had helped World Marketing draft the notice that was sent
to former World Marketing employees on November 23, 2015. R. 110 ¶¶ 25, 27.
                                         6
second (viability doctrine), third (negligence of plaintiff), and fourth (intervening

cause) affirmative defenses.

                                       Analysis

      The WARN Act “requires ‘employers’ (defined as businesses with 100 or more

full-time employees) to provide employees with written notice of impending ‘plant

closings’ or ‘mass layoffs’ at least sixty days prior to the closing or layoffs.” Ellis v.

DHL Exp. Inc. (USA), 633 F.3d 522, 525 (7th Cir. 2011) (citations omitted). If an

employer fails to provide the requisite notice, “it is liable to provide ‘each aggrieved

employee’ with back pay and benefits for each day that the WARN Act was violated.”

Id. at 526.

      Crane Heyman contends that three exceptions to the WARN Act – the

liquidating fiduciary exception, the unforeseen business circumstances exception,

and the faltering company exception – eliminated the WARN notice requirement.

Crane Heyman’s viability, negligence of plaintiff, and intervening cause affirmative

defenses all primarily assert that the Trustee lost its objection to the WARN class’s

claim because it failed to properly raise these exceptions before the bankruptcy court

(and is thus responsible for its own loss). The Trustee contends that the exceptions

were not viable as a matter of law to defend against the claim. It seeks to preclude

Crane Heyman from arguing at trial that properly raising them would have

established that no WARN Act violation occurred. Thus, to decide the Trustee’s

motion for partial summary judgment, the Court must determine whether the WARN

Act exceptions were viable defenses to the WARN claim.



                                            7
 I.   Liquidating Fiduciary Exception

      Crane Heyman first argues that World Marketing did not need to serve a

WARN notice because it was a “liquidating fiduciary” rather than an “employer” at

the time notice would have been required (no later than September 28, 2015). The

WARN Act defines “employer” as “any business enterprise that employs (A) 100 or

more employees, excluding part-time employees; or (B) 100 or more employees who

in the aggregate work at least 4,000 hours per week (exclusive of hours of overtime).”

29 U.S.C. § 2101(a)(1). This exception does not derive from the statute itself, but

rather comes from the Department of Labor’s response to public comments suggesting

that fiduciaries in bankruptcy proceedings should be excluded as employers under

the Act. In response to those comments, the Department of Labor wrote:

      [A] fiduciary whose sole function in the bankruptcy process is to
      liquidate a failed business for the benefit of creditors does not succeed
      to the notice obligations of the former employer because the fiduciary is
      not operating a “business enterprise” in the normal commercial sense.
      In other situations, where the fiduciary may continue to operate the
      business for the benefit of creditors, the fiduciary would succeed to the
      WARN obligations of the employer precisely because the fiduciary
      continues the business in operation.

54 Fed. Reg. 16,042, 16,045 (1989). Based on the Department of Labor’s statement,

some courts have held that a liquidating fiduciary is not an employer under the

WARN Act because it is not operating a business enterprise. Carroll v. World

Marketing Holdings, LLC, 2019 WL 6271078, at *7 (E.D. Wis. Nov. 21, 2019) (citing

In re United Healthcare System, Inc., 200 F.3d 170, 176-179 (3d Cir. 1999)); In re MF

Global Holdings Ltd., 481 B.R. 268, 282 (Bankr. S.D.N.Y. 2012).




                                          8
      The Seventh Circuit has not yet had occasion to rule on whether “employer”

excludes liquidating fiduciaries. But even assuming the Seventh Circuit recognizes

this exception, World Marketing did not qualify as a liquidating fiduciary at the time

notice should have been provided. Two courts have already directly so held, and this

Court agrees. See In re World Marketing Chicago, 564 B.R. at 603; Carroll, 2019 WL

6271078, at *9 (E.D. Wis. Nov. 21, 2019). The exception applies only to fiduciaries

whose “sole function” is to “liquidate a failed business.” As In re World Marketing

Chicago and Carroll both explain, there exists ample evidence that liquidation was

not World Marketing’s “sole function” when it declared bankruptcy on September 28,

2015. The day after the bankruptcy filings, World Marketing sought authority to use

cash collateral “to continue to operate its business and . . . effectuate an effective plan

of reorganization.” See supra pp. 4-5. On September 30, Mr. Dan emailed Mr. Jeffcoat

about selling World Marketing on a going concern basis, and the company eventually

received at least one offer. Id at 5. On October 7, World Marketing represented to the

bankruptcy court that failure to pay its payroll would “jeopardize its ability to

reorganize” and leave it with “no alternative other than liquidation.” Id. Nearly two

months after filing for bankruptcy, World Marketing wrote to its employees that the

company was marketing its assets for sale “either as a going concern or in

liquidation,” and that the facilities would remain permanently closed “[i]f the assets

are not sold as a going concern.” Id.; R. 94-2 at 174 (emphasis added).

      Crane Heyman argues that the Trustee failed to provide evidence to the

bankruptcy court of World Marketing’s intent to liquidate. Even if true, the relevant



                                            9
question is not whether World Marketing considered liquidation – indeed, the

company ultimately liquidated – but whether it was solely preparing to liquidate

when WARN notice should have been issued. There is no reasonable view of the

evidence that permits that conclusion.

      Crane Heyman’s reliance on In re United Healthcare System is unavailing. In

that case, and as Carroll points out, United Healthcare “had unequivocally expressed

its intent to use the bankruptcy solely to liquidate.” Carroll, 2019 WL 6271078, at *8

(distinguishing United Healthcare’s actions from World Marketing’s actions at the

time of bankruptcy). When United Healthcare filed for bankruptcy, it had already

accepted an offer to purchase its assets and close the hospital. In re United Healthcare

System, 200 F.3d at 173. It had surrendered the certificates that allowed it to operate

as a healthcare provider, and it filed a voluntary bankruptcy plan under which it

would cease to exist. Id. at 178. And the remaining employees were performing tasks

solely designed to prepare for liquidation. Id. In reaching its conclusion, the court

noted that “[h]ad United Healthcare’s conduct and activities demonstrated a bona

fide effort toward reorganization, the evidence may have shown that United

Healthcare was an ‘employer’ subject to the WARN Act.” Id. As previously discussed,

World Marketing was not solely preparing for liquidation on September 28, 2015, and

the company’s conduct and representations after filing for bankruptcy demonstrated

a bona fide attempt at reorganization. See Carroll, 2019 WL 6271078, at *9

(concluding the same). There is thus no genuine issue of material fact that World

Marketing was not a liquidating fiduciary at the time WARN Act notice was required.



                                          10
Thus, the liquidating fiduciary exception was not a viable defense to the WARN

class’s claim.

II.    Unforeseen Business Circumstances and Faltering Company Exceptions

       Unlike the liquidating fiduciary exception, the          unforeseen business

circumstances and faltering company exceptions come from the WARN Act itself. The

former provides that “[a]n employer may order a plant closing or mass layoff before

the conclusion of the 60-day period if the closing or mass layoff is caused by business

circumstances that were not reasonably foreseeable as of the time that notice would

have been required.” 29 U.S.C. § 2102(b)(2)(a). The latter applies if “as of the time

that notice would have been required the employer was actively seeking capital or

business, which, if obtained, would have enabled the employer to avoid or postpone

the shutdown and the employer reasonably and in good faith believed that giving the

notice required would have precluded the employer from obtaining the needed capital

or business.” Id. 2102(b)(1).

       The Trustee moves for summary judgment to preclude Crane Heyman from

arguing that the Trustee should have raised these statutory exceptions before the

bankruptcy court, and that they would have defeated the WARN class’s claim. The

Trustee contends that the exceptions were unavailable because World Marketing

failed to give proper shortened WARN notice. The Trustee bases its position on 29

U.S.C. § 2102(b)(3), which provides that “[a]n employer relying on this subsection [the

subsection containing the faltering company and unforeseen business circumstances




                                          11
exceptions] shall give as much notice as is practicable and at that time shall give a

brief statement of the basis for reducing the notification period.”

      Crane Heyman responds: 1) the unforeseen business circumstances and

faltering company exceptions as applied in this case eliminated the need to provide

WARN notice; and 2) the materials provided to terminated employees on September

28, 2015 satisfied the notice requirement.

   a) Did the unforeseen business circumstances and faltering company exceptions

      excuse providing WARN Act notice?

      Crane Heyman’s argument that the notice requirement was eliminated relies

primarily on the Seventh Circuit cases Pena v. American Meat Packing Corp., 362

F.3d 418 (7th Cir. 2004) and Roquet v. Arthur Andersen, LLP, 398 F.3d 585, 586 (7th

Cir. 2005). In Pena, a class of employees sued their former employer under the WARN

Act after it closed its Chicago facility without giving them prior notice. The district

court granted summary judgment for the defendant based on the unforeseen business

circumstances exception. The Seventh Circuit reversed, holding that there existed a

genuine issue of material fact as to whether the business conditions that caused the

shutdown were unforeseeable. 362 F.3d at 422. In reaching its conclusion, the court

wrote that “[u]nder WARN, the required 60-day notice period may be reduced or

eliminated if the closing was caused by ‘business circumstances that were not

reasonably foreseeable as of the time that notice would have been required.’” Id. at

421 (emphasis added). Drawing on the “reduced or eliminated” language, Crane

Heyman contends that World Marketing was still finalizing the list of employees to



                                          12
terminate on September 28, 2015, and providing “notice on the day of the layoffs (or

afterwards) would have been utterly futile.” R. 108 ¶ 50. Accordingly, Crane Heyman

concludes, the need to provide notice was “eliminated.” But the language in Pena

concerned whether the “60-day notice period” could be eliminated – i.e., whether

advance notice is always necessary – not whether notice can be eliminated entirely.

As Carroll points out, Pena does not suggest that compliance with 29 U.S.C. §

2102(b)(3) was even raised as an issue in the case. See Carroll, 2019 WL 6271078, at

*10.

       Similarly, in Roquet, the issue was whether the district court properly granted

summary judgment for an employer based on the unforeseen business circumstances

exception. The Seventh Circuit affirmed, and in doing so stated that “the Act’s 60-

day-notice obligation is eliminated, or reduced to a shorter term, if a mass layoff or

plant closing is ‘caused by business circumstances that were not reasonably

foreseeable as of the time that notice would have been required.’” 398 F.3d at 586

(quoting 29 U.S.C. § 2102(b)(2)(A)). But as in Pena, the court’s statement about

elimination relates to the “60-day-notice obligation,” not the obligation to provide

notice more generally.2




2Crane Heyman’s reliance on Watson v. Michigan Indus. Holdings, Inc., 311 F.3d 760
(6th Cir. 2002) and Hotel Employees & Rest. Employees Int’l Union Local 54 v.
Elsinore Shore Assocs., 173 F.3d 175 (3d Cir. 1999) fails for the same reason. Namely,
both decisions concern whether the unforeseen business circumstances exception
applied under 29 U.S.C. § 2102(b)(2)(A). They do not address whether notice may be
eliminated entirely under 29 U.S.C. § 2102(b)(3).
                                         13
      Indeed, Crane Heyman’s interpretation ignores the WARN Act’s plain

language that employers relying on the statutory exceptions still must give “as much

notice as is practicable.” 29 U.S.C. § 2102(b)(3). And the Department of Labor

regulations instruct that “as much notice as is practicable . . . may, in some

circumstances, be notice after the fact.” 20 C.F.R. § 639.9. Thus, the Court concludes

that even if World Marketing qualified for the unforeseen business circumstances or

faltering company exceptions, it was still required to provide WARN Act notice as

soon as was practicable.

   b) Did the September 28, 2015 materials provided to employees comply with the

      WARN Act?

      Crane Heyman next argues that even if notice was required, the materials

World Marketing gave employees on September 28, 2015 constituted adequate notice

under the Act. The Court disagrees.

      An employer relying on section 2102(b)(3) must “give a brief statement of the

basis for reducing the notification period” at the time shortened notice is provided. 29

U.S.C. § 2102(b)(3); see also 20 C.F.R. § 639.9 (“The employer must, at the time notice

actually is given, provide a brief statement of the reason for reducing the notice

period, in addition to the other elements set out in § 639.7.”). Neither the Termination

Notice nor the FAQ – the materials the parties agree were emailed to World

Marketing’s employees – contains a statement explaining the basis for reducing the

notice period. Accordingly, World Marketing did not give proper notice under the Act.

See R.94-2 at 104-05.



                                          14
      Crane Heyman contends that the following statement was read to affected

employees on the date of termination and satisfied the brief statement requirement:

“The group of investors who purchased World Marketing from Berkshire Hathaway

almost a year ago had great expectations but was never able to achieve the

momentum necessary to sustain the operation. The investment needed to operate the

business fell short and the company ran out of money.” R. 124-1 ¶ 14. There are

several problems with this argument. First, and most importantly, Crane Heyman

presents no evidence that that this statement was ever actually read (even assuming

the brief statement did not need to be in writing, which the Court highly doubts).

Crane Heyman cites to a draft of the letter that Mr. Jeffcoat eventually emailed to

employees, but the relevant language does not appear in the final version that was

sent. And Mr. Jeffcoat emailed Mr. Dan that the business leaders responsible for

communicating with employees merely “presented what was in the email. They

handed out the attachment.” R. 94-2 at 132. Crane Heyman offers no evidence to the

contrary. Second, even assuming the relevant language was read, it only provides a

reason why the company was closing its facilities. It does not explain why World

Marketing could not provide 60 days’ notice, it does not reference the WARN Act, and

it does meet the requirement that “[a]ll notice must be specific.” 20 C.F.R. §

639.7(a)(1). These shortcomings become particularly clear when compared to the

November 23, 2015 letter, which specifically references the WARN Act and states

that the company could not give 60 days’ advance notice because the “actions taken

by World Marketing’s lender and the cessation of negotiations with an investor were



                                        15
sudden, dramatic and unexpected events that were outside of World Marketing’s

control.” R. 94-2 at 174. Accordingly, the September 28, 2015 notice did not comply

with section 2102(b)(3).3 See Carroll, 2019 WL 6271078, at *11 (also concluding that

World Marketing’s September 28, 2015 notice did not comply with the WARN Act).

    c)   Ramifications of not issuing proper WARN notice

         The Trustee contends that failure to give proper shortened WARN notice

precludes an employer from relying on the statutory exceptions entirely. And because

World Marketing never gave proper notice, the Trustee concludes, the exceptions

were not viable defenses to the WARN class’s claim. Crane Heyman argues that if a

statutory exception applies and no WARN notice is sent, then the employer is only

liable for the reduced notice period, and thus the Trustee should have raised the

exceptions before the bankruptcy court to limit World Marketing’s liability. Courts to

consider the issue appear to have uniformly held that giving proper shortened notice

is a prerequisite to invoking one of the statutory exceptions. See, e.g., Weekes-Walker

v. Macon Cty. Greyhound Park, Inc., 877 F. Supp. 2d 1192, 1206 (M.D. Ala. 2012)

(“the case law . . . is unanimous in its support of the view that § 2102(b)(3) imposes a

firm requirement of notice prior to being able to rely on one of the defenses listed in

§ 2102(b)(1)-(2).”), aff’d in part, rev’d in part on other grounds sub nom. Sides v. Macon



3 The WARN Act also requires that written notice be sent to state and local officials
where the closing or layoff is to occur. See 29 U.S.C. § 2102(a)(2); see also 20 C.F.R. §
639.7(e) (listing the information that must be provided in the notices sent to state
and local government officials). Crane Heyman admits that World Marketing failed
to provide notice to the relevant state officials on or before September 28, 2015. R.
110 ¶ 21. That provides an independent basis for concluding that World Marketing
did satisfy WARN Act requirements as of September 28, 2015.
                                           16
Cty. Greyhound Park, Inc., 725 F.3d 1276 (11th Cir. 2013); In re Dewey & LeBoeuf

LLP, 507 B.R. 522, 533 (Bankr. S.D.N.Y. 2014) (“even under dire circumstances,

employers must deliver written WARN notices containing the necessary brief

statements to qualify for the WARN Exceptions.”); In re Jamesway Corp., 235 B.R.

329, 342 (Bankr. S.D.N.Y. 1999) (“the statute and regulations clearly provide that an

employer cannot invoke either exception without giving some written WARN

notice.”); Torres v. Niche, Inc., 2013 WL 6655415, at *3 (D. Mass. Dec. 18, 2013) (“it

is clear that some notice is required before an employer may seek shelter under the

[unforeseen business circumstances] exception.”). This requirement exists in part to

allow employees to assess whether the notice period was properly shortened, see

Grimmer v. Lord Day & Lord, 937 F. Supp. 255, 257 (S.D.N.Y. 1996) (citing Alarcon

v. Keller Indus., 27 F.3d 386, 389 (9th Cir. 1994)), and also “to prohibit employers who

have failed to provide the requisite 60-day notice from asserting litigation-convenient

but factually post hoc justifications for their actions.” Sides v. Macon Cty. Greyhound

Park, Inc., 725 F.3d 1276, 1285-86 (11th Cir. 2013) (quoting Weekes-Walker, 877 F.

Supp. 2d at 1207).

      The two cases cited by Crane Heyman do not suggest otherwise. To the

contrary, in both instances, the employers provided WARN Act notice at the time of

the terminations. See Pena v. American Meat Packing Corp., 258 F. Supp. 2d 864, 870

(N.D. Ill. 2003) (reproducing WARN notice sent to employees), rev’d, 362 F.3d 418

(7th Cir. 2004); Jones v. Kayser-Roth Hosiery, Inc., 748 F. Supp. 1292, 1296 (E.D.

Tenn. 1990) (referencing the date notice was given), amended, 753 F. Supp. 218 (E.D.



                                          17
Tenn. 1990). Accordingly, the Court finds that World Marketing’s failure to provide

proper shortened WARN notice precluded it from relying on the statutory exceptions.4

       The Court concludes that the liquidating fiduciary, unforeseen business

circumstances, and faltering company exceptions were not viable as a matter of law

to defend against the WARN class’s claim. The Court grants summary judgment for

the Trustee on Crane Heyman’s second and fourth affirmative defenses. The Court

further grants summary judgment on Crane Heyman’s third affirmative defense to

the extent it concerns the Trustee’s failure to raise the WARN Act exceptions before

the bankruptcy court.5

III.   Contributory Negligence

       Apart from the WARN Act exceptions, Crane Heyman’s affirmative defense of

contributory negligence alleges that Mr. Dan raised the issue of WARN notice in the

parties’ initial conversation, and World Marketing informed him that it had already

been advised on the matter and had determined that the WARN Act did not apply.

The parties’ briefs barely mention the issue. As best the Court can discern, Crane

Heyman’s position is that it satisfied its professional obligations by raising the issue



4 Crane Heyman does not argue that the November 23, 2015 notice cured World
Marketing’s September 28, 2015 violation. But regardless, this belated notice did not
satisfy World Marketing’s obligation because it was not issued as soon as was
“practicable.” See Local 1239, Int’l Bhd. of Boilermakers, Iron Shipbuilders,
Blacksmiths, Forgers & Helpers v. Allsteel, Inc., 1995 WL 348028, at *4 (N.D. Ill. June
7, 1995) (holding that additional notice that was delayed for ten days was not
provided as soon as practicable).
5 Crane Heyman argues at length that the Trustee lacked a financial incentive to

oppose the WARN class’s claim and thus intentionally mounted an ineffective
defense. But this is tangential to what the Court needs to decide in this motion –
whether WARN Act exceptions were viable defenses to the class’s claim.
                                          18
of WARN notice and was not required to do anything further once World Marketing

said it had already been advised. The Trustee contends that Crane Heyman had an

affirmative duty to correct World Marketing’s misunderstanding but cites no case law

to that effect. This raises questions about the scope of the attorney-client relationship.

If Crane Heyman’s obligations did not include advising on the WARN Act, then its

attorneys could not have been negligent for failing to do so. See Schmidt v. Hindshaw,

Culbertson, Moelmann, Hoban & Fuller, 75 Ill. App. 3d 516, 522 (Ill. App. Ct. 1979)

(“an attorney’s duty to his client exists in relation to the representation sought by the

client and the scope of the authority conferred.”). If Crane Heyman’s obligations

included advising about the WARN Act, a reasonable jury could find that the firm

was negligent in not correcting World Marketing’s misunderstanding. The Trustee

has not provided a reason why the Court should grant summary judgment on this

issue. Accordingly, the Trustee’s motion as to this portion of Crane Heyman’s

affirmative defense is denied. If there is a reason this question should not go to the

jury – i.e., whether World Marketing was contributorily negligent for telling Crane

Heyman that it had already been advised about the WARN Act and had determined

that it did not apply – the parties should raise the issue in a motion in limine.

                                      Conclusion

      For the reasons stated above, the Trustee’s motion for partial summary

judgment on Crane Heyman’s second and fourth affirmative defenses is granted. The

Trustee’s motion on Crane Heyman’s third affirmative defense is granted to the

extent that it concerns the Trustee’s failure to properly raise viable exceptions to the



                                           19
WARN Act and denied in all other respects. The effect of granting partial summary

judgment on Crane Heyman’s second and fourth affirmative defenses, as well as its

third affirmative defense to the extent discussed above, is that Crane Heyman may

not argue or otherwise raise at trial that the Trustee lost its objection to the WARN

claim by failing to properly raise the Act’s exceptions.



                                               ENTERED:




                                               Honorable Thomas M. Durkin
                                               United States District Judge



Dated: January 22, 2020




                                          20
